 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-18-00009-PHX-SPL
      Travelers Casualty and Surety
 9    Company of America,                      )
                                               )
10                                             )    ORDER
                       Plaintiff,              )
11    vs.                                      )
                                               )
12                                             )
      Michael L Peek, et al.,                  )
13                                             )
                                               )
                       Defendants.             )
14
15          In July 2015, the United States Bankruptcy Court for the District of Nevada entered
16   a stipulated judgment against Defendants and in favor of Plaintiff for $1,084,667.42 (Doc.
17   1 at 2-3). Plaintiff registered the judgment in this Court in February 2018 (Doc. 4). A writ
18   was issued for the garnishment of Judgment-Debtor Michael Peek’s non-exempt earnings
19   at Morris-Shea Bridge Company, Inc. (“Garnishee”) (Doc. 6). Garnishee filed an Answer
20   (Doc. 9), and the Defendants/Judgement-Debtors, Michael Peek and Brenda Peek, filed a
21   Motion to Quash (Doc. 10).
22          The Honorable Eileen S. Willett, United States Magistrate Judge, issued a Report
23   and Recommendation (“R&R”) (Doc. 20), recommending that the Court deny the
24   Judgment-Debtors’ Motion (Doc. 10). The Judgment-Debtors filed an Objection (Doc.
25   21), and the Plaintiff/Judgement-Creditor filed a Response to the Objection (Doc. 22).
26          The Court has undertaken an extensive review of the issues presented in the
27   Objection (Doc. 21) and Response to the Objection (Doc. 22). Upon that review, the Court
28   concludes that Magistrate Judge Willett’s recommendations are wholly supported. The
 1   Court thus adopts Judge Willett’s R&R and the underlying reasoning. Accordingly,
 2         IT IS ORDERED that Magistrate Judge Eileen S. Willett’s Report and
 3   Recommendation (Doc. 20) is accepted and adopted by the Court.
 4         IT IS FURTHER ORDERED that Defendants’ Objection to the R&R (Doc. 21)
 5   is overruled.
 6         IT IS FURTHER ORDERED that the Motion to Quash (Doc. 10) is denied.
 7         Dated this 1st day of August, 2019.
 8
 9
                                                     Honorable Steven P. Logan
10                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
